Exhibit 3.1 TITLE 14A:2-7 New Jersey Business Corporation Act FILED CERTIFICATE OF INCORPORTAION JAN 28 2004 (For Use by Domestic Profit Corporations) State Treasurer THIS IS TO CERTIFY THAT, there is hereby organized a corporation under and by virtue of the above the above noted Statute, of the New Jersey Statutes. 1. Name of Corporation: ENERGY EDGETECHNOLOGIESCORPORATION 2. Registered Agent: Corporation Service Company 3. Registered Office: 830 BearTavern Road WestTrenton, NJ08628 4. The purpose(s)for which this corporation is organized is (are) to engagein any activity within the purposefor which corporation may be organized under N.J.S.A,14A:1-1 et seq. 5. The aggregate number of shares which the corporation shall have the authority to issue are:1500shares at no par value 6. Name and addressofthe director(s) NAME STREET ADDRESS CITY STATE ZIP Robert Holdsworth 33 Chestnut Trail Flemington NJ 7. Name and street address of incorporator(s) name street address city state ZIP Denise Carek 830 Bear Tavern Road West Trenton NJ 8. The duration of the corporation is perpetual. IN WITNESS WHEREOF, theindividual Incorporator being over eighteen yearsof age has signed this Certificate this 28th day of January, A.D. 2004. /s/ Denise Carek Denise Carek Incorporator Energy Edge Technologies Corporation - Confidential - Proprietary Page 71 of 102
